WiNslow, J.
One of the vital questions in tüe case was, When did title to the real estate pass from Stahl to Peltier? Was it on the 27th of March, when the deed was dated, or on the 5th of May, when it was delivered? Buckley, the plaintiff’s agent, testified that the land was sold about March 27th, that he had the deed partly under his control, and that it was delivered on the 5th of May. Plaintiff then attempted to prove by Buckley the circumstances of the transaction, but was not allowed to do so. We think this was error. Counsel stated to the court that his object was to show that title did not pass until the deed was actually delivered. The evidence so ruled out might have shown that no consideration was paid until the delivery, or that there were other circumstances which would make it clear that no title passed until delivery of the deed. That such circumstances might exist and be competent to be shown there can be no doubt.
This necessitates a new trial, and renders it unnecessary to pass on the question whether, upon delivery, the title related back to the date of the deed.
By the Court.— Judgment reversed, and cause remanded for a new trial.